DETAILED ACTION

The Applicant’s amendment filed on June 9, 2022 was received.  Claims 1-6 and 21-35 were amended.  Claims 36-44 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued May 5, 2019.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dylan Adams on July 1, 2022.
The application has been amended as follows: 
The instant claims have been amended as follows: 
1.	(Previously presented) A method of operating an automated drywalling system to apply paint to a plurality of drywall pieces disposed on a wall assembly, the method comprising:
providing the automated drywalling system comprising:
a mobile base unit that includes:
a paint source to store paint,
a platform,
a cart to move on the ground, and 
a lift disposed between the platform and cart, the lift to raise the platform up and down;
 a robotic arm that extends between a base end and a distal end, the base end of the robotic arm coupled to the platform of the mobile base unit;
a painting end effector coupled at the distal end of the robotic arm, the painting end effector including a spray gun to generate a spray of the paint from a nozzle of the spray gun, the spray gun coupled with a paint tube extending from the paint source via the robotic arm, the spray gun to receive the paint from the paint source via the paint tube to generate the spray of the paint;
one or more vision systems including a LIDAR system disposed on the mobile base unit;
one or more sensors; and
a computing device executing a computational planner; 
 generating a map of a room where the wall assembly and the plurality of drywall pieces are located, the map of the room including a map of the wall assembly and the plurality of drywall pieces, based at least in part on data obtained from at least the LIDAR system scanning the room; 
 determining, based at least in part on data from the LIDAR system, a position where the mobile base unit is within the room corresponding to a location of the mobile base unit within the map of the room;
automatically generating instructions for driving at least one of the painting end effector, the robotic arm, and the mobile base unit to perform at least one painting task that includes applying the spray of the paint generated by the spray gun of the painting end effector to at least the plurality of drywall pieces, wherein the computational planner automatically generates the instructions based at least in part on the location of the mobile base unit within the map of the room at a first location; 
automatically driving at least one of the painting end effector, the robotic arm, and the mobile base unit to perform the at least one painting task, wherein performance of the at least one painting task includes repositioning of the mobile base unit as a rough positioning stage and the robotic arm acting as a fine positioning stage;
 obtaining paint application data from the one or more vision systems and the one or more sensors, the paint application data including a current paint application profile of the paint being applied to the plurality of drywall pieces and locations where the paint is being applied to the plurality of drywall pieces correlated to the map of the wall assembly and the plurality of drywall pieces;
 determining that the current paint application profile does not match a desired paint profile for the locations where the paint is being applied to the plurality of drywall pieces correlated to the map of the wall assembly and the plurality of drywall pieces;
automatically updating the instructions for driving at least one of the painting end effector, the robotic arm, and the mobile base unit to perform at least one updated paint application task based at least in part on the determining that the current paint application profile does not match the desired paint profile for the locations where the paint is being applied to the plurality of drywall pieces and based at least in part on the location of the mobile base unit within the map of the room at a second location that is different than the first location, the updated instructions including updated application of the spray of the paint generated by the spray gun of the painting end effector to the plurality of drywall pieces to generate an updated paint application profile that matches the desired paint profile; and
automatically driving at least one of the painting end effector, the robotic arm, and the mobile base unit to perform the at least one updated paint application task to specifically apply the paint to at least one of the plurality of drywall pieces with the updated paint application profile that matches the desired paint profile, wherein performance of the at least one updated paint application task includes repositioning of the mobile base unit as the rough positioning stage, with the robotic arm acting as the fine positioning stage to compensate for a margin of error in the repositioning of the mobile base unit.
2.	(Previously presented) The method of claim 1, wherein the generating the instructions for driving at least one of the painting end effector, the robotic arm, and the mobile base unit to perform the at least one updated paint application task includes instructions to apply the paint to one or more joints between respective drywall pieces, wherein the generating the instructions is further based on data obtained while the automated drywalling system was sanding joint compound disposed on at least the one or more joints between the respective drywall pieces via a sander. 
3.	(Previously presented) The method of claim 2, wherein the generating the instructions for driving at least one of the painting end effector, the robotic arm, and the mobile base unit to apply the paint to the one or more joints between the respective drywall pieces, is further based on data obtained while the automated drywalling system was applying the joint compound to the one or more joints between the respective drywall pieces via a joint compound applicator. 
4.	(Previously presented) The method of claim 1, wherein the painting end effector further comprises an ultraviolet light used to accelerate curing of the paint applied to the plurality of drywall pieces. 
5.	(Previously presented) The method of claim 1, wherein the painting end effector further comprises a vacuum hood disposed around an end and the nozzle of the spray gun to capture overspray generated by the spray of the paint generated by the nozzle of the spray gun.
6.	(Previously presented) The method of claim 1, wherein the painting end effector further comprises a blower, wherein the blower applies dry air to the paint that has been applied by the painting end effector.
7. – 20.	(Canceled) 
21.	(Previously presented) The method of claim 1, wherein the computational planner further generates instructions for driving the painting end effector that include configuring tool parameters and tool paths of the painting end effector, including configuring a distance between the nozzle of the spray gun and a target surface defined by at least one of the plurality of drywall pieces, to generate an overlap and thickness of the paint applied to at least one of the plurality of drywall pieces by the spray of the paint, wherein the generating the instructions for driving the painting end effector that include configuring the tool parameters and the tool paths of the painting end effector is based at least in part on monitoring, via at least the one or more vision systems, the overlap or the thickness of the paint being applied to the at least one of the plurality of drywall pieces by the spray of the paint.
22.	(Previously presented) The method of claim 1, wherein the computational planner further generates instructions for driving the painting end effector that include configuring tool parameters and tool paths of the painting end effector based at least in part on a defined finish of the paint applied to at least the plurality of drywall pieces by the spray of the paint. 
23.	(Currently Amended) The method of claim 1, wherein the nozzle mixes an initial paint with at least one of a solvent and one or more additives at an application site to generate the spray of the paint and the at least one of the solvent and the one or more additives, the nozzle comprising separate ports where the paint and the at least one of the solvent and the additives are respectively introduced to the nozzle to generate the spray of the paint. 
24.	(Previously presented) The method of claim 1, wherein the painting end effector includes a spray pattern vision system that monitors a pattern of the spray of the paint coming out of the nozzle and detects one or more of clogs, nozzle wear, low pressure, or problems related to the spray gun including at least one of paint lines and the paint source based at least in part on the pattern of the spray of the paint coming out of the nozzle. 
25.	(Previously presented) The method of claim 1, wherein the painting end effector comprises a nozzle cassette system where a cassette system of a plurality of cassette nozzles are rotatably attached to an end of the spray gun such that the cassette system is rotated to deliver a selected cassette nozzle of the plurality of cassette nozzles to the spray gun for use, the plurality of cassette nozzles including the nozzle. 
26.	(Previously presented) The method of claim 1, wherein the spray gun comprises a nozzle rotating system having an actuator assembly that rotates a portion of the nozzle at least 180 degrees allowing for the paint to go through the portion of the nozzle in reverse to clear out a clog in the nozzle. 
27.	(Currently Amended) The method of claim 1, wherein the one or more vision systems comprise a paint vision system that monitors the paint applied to a target surface defined by at least one of the plurality of drywall pieces via the spray of the paint to generate applied paint data, the applied paint data used to determine where the paint has been applied to the target surface and wherein the determination of where the paint has been applied to the target surface is used to update tool paths and tool parameters of the painting end effector to ensure the target paint profile is being applied to the target surface.
28.	(Previously presented) The method of claim 27, wherein the paint vision system comprises a thermal camera. 
29.	(Previously presented) The method of claim 27, wherein the applied paint data is further used by the computational planner for one or more of:
determining whether to move the spray gun closer or farther away from the target surface;
determining whether the paint applied to the target surface has a paint spray pattern that matches one or more of a selected paint spray shape, paint spray thickness and paint spray size; or 
determining whether to apply additional paint to a portion of the target surface. 
30.	(Previously presented) The method of claim 1, 
wherein the painting end effector further comprises an ultraviolet light accelerating curing of the paint applied to the plurality of drywall pieces. 
31.	(Previously presented) The method of claim 1, wherein the painting end effector comprises a spray guard that at least partially extends about and past the nozzle of the spray gun of the painting end effector. 
32.	(Previously presented) The method of claim 1, wherein the painting end effector further includes a guiding element to engage a target surface defined by at least one of the plurality of drywall pieces or engage an adjacent portion of the wall assembly to guide the painting end effector in coating the target surface. 
33.	(Previously presented) The method of claim 1, wherein automatically updating the instructions for driving at least one of the painting end effector, the robotic arm, and the mobile base unit to perform the at least one updated paint application task is further based at least in part on data from one or more environmental sensors that is used to: 
determine a desired paint composition for the paint to be applied to the plurality of drywall pieces during the at least one updated paint application task, or
set updated paint application task parameters including one or more of:
paint feed speed based at least in part on the data from the one or more environmental sensors, 
thickness of the paint coating applied to the plurality of drywall pieces based at least in part on the data from the one or more environmental sensors, 
paint roller pressure based at least in part on the data from the one or more environmental sensors, or
paint sprayer settings based at least in part on the data from the one or more environmental sensors; and
wherein automatically updating the instructions for the driving at least one of the painting end effector, the robotic arm, and the mobile base unit to perform the at least one updated paint application task is further based at least in part on data from the one or more environmental sensors that is used to: 
determine or estimate a drying time for the paint that was previously applied to the plurality of drywall pieces during the at least one painting task; and
determine, based at least in part on the determined or estimated drying time, when to begin driving at least one of the painting end effector, the robotic arm, and the mobile base unit to perform the at least one updated paint application task to specifically apply the paint to the at least one of the plurality of drywall pieces with the updated paint application profile that matches the desired paint profile.
34.	(Previously presented) The method of claim 1, further comprising a user interface, and 
wherein the user interface is to receive input from a user to:
modify or add to the instructions for driving at least one of the painting end effector, the robotic arm, and the mobile base unit to perform the at least one painting task; and
modify or add to the updated instructions for driving at least one of the painting end effector, the robotic arm, and the mobile base unit to perform the at least one updated paint application task.
35.	(Currently Amended) The method of claim 1, 
wherein a workspace of the automated drywalling system is presented: 
overlaid on a camera feed of the plurality of drywall pieces, or 
projected onto the plurality of drywall pieces via one or more lights or lasers, and
wherein the presented workspace provides visual feedback to aid in positioning at least one of the painting end effector, the robotic arm, and the mobile base unit; and
wherein the presented workspace visually presents plans for the at least one painting task and for the at least one updated paint application task such that a user can confirm or edit the plans via a user interface.
36.	(Canceled) 








37.	(Canceled) 
38.	(Canceled) 
39. 	(Currently Amended) A method of operating an automated drywalling system to apply paint to a plurality of drywall pieces disposed on a wall assembly, the method comprising:
generating a spray of paint from a painting end effector coupled to [[an]] the automated drywalling system;
scanning, using a vision system coupled to the automated drywalling system, a room containing [[a]] the plurality of drywall pieces disposed on [[a]] the wall assembly;
generating a map of the room based at least in part on data obtained from the vision system, the map of the room including a map of the wall assembly and the plurality of drywall pieces; 
determining, based at least in part on the data obtained from the vision system, a location of the automated drywalling system within the map of the room;
performing, by the automated drywalling system, at least one painting task based at least in part on the location of the automated drywalling system within the map of the room at a first location, wherein the at least one painting task includes applying the spray of the paint to at least the plurality of drywall pieces; 
obtaining paint application data from one or more sensors, the paint application data including a current paint application profile of the paint being applied to the plurality of drywall pieces and locations where the paint is being applied to the plurality of drywall pieces correlated to the map of the wall assembly and the plurality of drywall pieces;
determining that the current paint application profile does not match a target paint profile for the locations where the paint is being applied to the plurality of drywall pieces; and
performing, by the automated drywalling system, at least one updated paint application task based at least in part on the determination that the current paint application profile does not match the target paint profile for the locations where the paint is being applied to the plurality of drywall pieces and based at least in part on the location of the automated drywalling system within the map of the room at a second location that is different than the first location, the at least one updated paint application task including updated application of the spray of the paint to the plurality of drywall pieces to generate an updated paint application profile that matches the target paint profile.
40.	(Previously presented) The method of claim 39, further comprising driving the painting end effector by configuring tool parameters of the painting end effector, including configuring a distance between a spray gun and a target surface defined by at least one of the plurality of drywall pieces, to generate an overlap of the paint and a thickness of the paint applied to at least one of the plurality of drywall pieces by the spray of the paint.
41.	(Previously presented) The method of claim 40, wherein the driving the painting end effector by configuring the tool parameters of the painting end effector is based at least in part on monitoring, via at least the vision system, the overlap of the paint or the thickness of the paint being applied to the at least one of the plurality of drywall pieces by the spray of the paint.
42. 	(Canceled) 








43.	(Canceled) 
44.	(Canceled) 

45. 	(New) A method of operating an automated drywalling system to apply paint to a plurality of drywall pieces disposed on a wall assembly, the method comprising:
generating a spray of paint from a painting end effector coupled to the automated drywalling system;
scanning, using a vision system, a room containing the plurality of drywall pieces disposed on the wall assembly;
generating a map of the room based at least in part on the scanning of the room, the map of the room including a map of the wall assembly and the plurality of drywall pieces; 
determining a location of the automated drywalling system within the map of the room;
performing, by the automated drywalling system, at least one painting task based at least in part on the location of the automated drywalling system within the map of the room, wherein the at least one painting task includes applying the spray of the paint to at least the plurality of drywall pieces; 
obtaining paint application data from one or more sensors, the paint application data including a current paint application profile of the paint being applied to the plurality of drywall pieces and locations where the paint is being applied to the plurality of drywall pieces correlated to the map of the wall assembly and the plurality of drywall pieces;
determining that the current paint application profile does not match a target paint profile for the locations where the paint is being applied to the plurality of drywall pieces; and
performing, by the automated drywalling system, at least one updated paint application task based at least in part on the determination that the current paint application profile does not match the target paint profile, the at least one updated paint application task including updated application of the spray of the paint to the plurality of drywall pieces to generate an updated paint application profile that matches the target paint profile.

46. 	(New) The method of claim 45, further comprising the computational planner performing one or more of:
determining whether to move the spray gun closer or farther away from the plurality of drywall pieces;
determining whether the paint applied to the plurality of drywall pieces has a paint spray pattern that matches one or more of a target paint spray shape, a target paint spray thickness, and a target paint spray size; and 
determining whether to apply additional paint to a portion of the plurality of drywall pieces.
47. 	(New) The method of claim 45, wherein the automatically updating the instructions for driving at least one of the painting end effector, the robotic arm, and the mobile base unit to perform the at least one updated paint application task is initiated based at least in part on one or more of: 
determining, based on data from the one or more sensors, a desired paint composition for the paint to be applied to the plurality of drywall pieces during the at least one updated paint application task; and
setting updated paint application task parameters based on the data from the one or more sensors. 

48. 	(New) The method of claim 47, wherein the updated paint application task parameters include one or more of:
a paint feed speed, 
a thickness of the paint coating applied to the plurality of drywall pieces, 
a paint roller pressure, and
paint sprayer settings.
	
		49. 	(New) The method of claim 45, wherein automatically updating the instructions for driving the at least one of the painting end effector, the robotic arm, and the mobile base unit to perform the at least one updated paint application task is initiated based at least in part on one or more of: 
estimating a drying time for the paint that was previously applied to the plurality of drywall pieces during the at least one painting task; and
determining, based at least in part on the drying time, when to begin driving at least one of the painting end effector, the robotic arm, and the mobile base unit to perform the at least one updated paint application task to apply the paint to the at least one of the plurality of drywall pieces with the updated paint application profile that matches the desired paint profile.

50. 	(New) The method of claim 45, further comprising: 
receiving an input from a user interface, wherein the input is to:
modify or add to the instructions for driving at least one of the painting end effector, the robotic arm, and the mobile base unit to perform the at least one painting task; or
modify or add to the updated instructions for driving at least one of the painting end effector, the robotic arm, and the mobile base unit to perform the at least one updated paint application task.



Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claims 1-6 and 21-35 are withdrawn, because the claims have been amended.
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-6 and 21-35 are withdrawn, because the claims have been amended.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinksi et al., Georgeson et al. and Harlow et al. on claim 1 is withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinksi et al., Georgeson et al., Harlow et al. and Nagata et al. on claim 2 is withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinksi et al., Georgeson et al., Harlow et al. and Nagata et al. on claim 3 is withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinksi et al., Georgeson et al., Harlow et al. and Klinkenberg et al. on claim 4 is withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinksi et al., Georgeson et al., Harlow et al. and Guzowski et al. on claims 5 and 31 are withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinksi et al., Georgeson et al., Harlow et al. and Westin et al. on claim 6 is withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinksi et al., Georgeson et al., Harlow et al. and Patel et al. on claims 21-22 and 24 are withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinksi et al., Georgeson et al., Harlow et al. and Lewis et al. on claim 23 is withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinksi et al., Georgeson et al., Harlow et al. and van der Steur et al. on claim 25 is withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinksi et al., Georgeson et al., Harlow et al. and Vork et al. on claim 26 is withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinksi et al., Georgeson et al., Harlow et al. and Dattilo et al. on claims 27-29 are withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinksi et al., Georgeson et al., Harlow et al., Klinkenberg et al. and Westin et al. on claim 26 is withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinksi et al., Georgeson et al., Harlow et al. and Mohr et al. on claim 32 is withdrawn, because independent claim 1 has been amended.

Reasons for Allowance
Claims 1- allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the method of automatically driving at least one of the painting end effector, the robotic arm, and the mobile base unit to perform the at least one updated paint application task to specifically apply the paint to at least one of the plurality of drywall pieces with the updated paint application profile that matches the desired paint profile, wherein performance of the at least one updated paint application task includes repositioning of the mobile base unit as the rough positioning stage, with the robotic arm acting as the fine positioning stage to compensate for a margin of error in the repositioning of the mobile base unit, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
In regards to independent claim 39, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the method of performing, by the automated drywalling system, at least one updated paint application task based at least in part on the determination that the current paint application profile does not match the target paint profile for the locations where the paint is being applied to the plurality of drywall pieces and based at least in part on the location of the automated drywalling system within the map of the room at a second location that is different than the first location, the at least one updated paint application task including updated application of the spray of the paint to the plurality of drywall pieces to generate an updated paint application profile that matches the target paint profile, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/
Primary Examiner, Art Unit 1717